         Case 1:19-cv-04707-PKC Document 13 Filed 06/17/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       86 Chambers Street
                                                       New York, New York 10007



                                                       June 17, 2019

BY ECF
The Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1020
New York, NY 10007

               Re:     Lambda Legal Defense and Education Fund, Inc. v. U.S. Dep’t of Health
                       and Human Services, No. 19 Civ. 4707 (PKC)

Dear Judge Castel:

        This Office represents Defendant United States Department of Health and Human Services
(“HHS”) in the above-referenced case brought by Plaintiff Lambda Legal Defense and Education
Fund, Inc. (“Plaintiff”), pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. I
write respectfully pursuant to Part I.B of the Court’s Individual Practices and Procedures to request
an extension of HHS’s time to respond to the complaint in this matter.

        On May 22, 2019, Plaintiff filed the complaint in this action. See Docket No. 1. The
complaint was served on this Office on May 24, 2019. See Docket No. 9. HHS’s response to the
complaint is currently due on June 24, 2019. We make this request because this Office requires
additional time to assess the facts of and claims asserted in this FOIA action. In addition, the parties
have conferred and are working cooperatively to seek potential resolution of this matter.
Accordingly, HHS respectfully requests a one-month extension of its time to respond to the
complaint to July 24, 2019. This is HHS’s first request for an extension, and Plaintiff consents to
this request.

       The Court scheduled an initial conference in this matter for July 19, 2019, at 11:45 a.m.
See Docket No. 7. In accordance with Part I.B of the Court’s Individual Practices and Procedures,
HHS requests an adjournment of the initial conference to a date at least 14 days after its answer
would be due. The parties are available on August 12, 13, 15, or 16, or on any date thereafter that
is convenient for the Court.
        Case 1:19-cv-04707-PKC Document 13 Filed 06/17/19 Page 2 of 2
 The Honorable P. Kevin Castel
Page 2

      We thank the Court for its consideration of this request.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney for the
                                              Southern District of New York

                                         By: /s/ Danielle J. Levine
                                             DANIELLE J. LEVINE
                                             ANTHONY J. SUN
                                             Assistant United States Attorneys
                                             86 Chambers St., 3rd Floor
                                             New York, New York 10007
                                             (212) 637-2689 / 2810


cc:   All counsel of record (via ECF)
